DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 08, 2021 has been entered. 

Response to Amendment
Claims 3 and 13 have been cancelled. Claims 1 and 11 have been amended. Claims 21 and 22 have been newly added. Claims 1, 2, 4-12 and 14-22 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, 15, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hays (US Pub No. 2007/0193334 A1) in view of Matievich, JR et al. (Matievich; US Pub No. 2010/0262380 A1) and Brown et al. (Brown; US Pub No. 2009/0150096 A1).
As per claim 1, Hays teaches a measurement system for measuring a flow of fluid 
a flow meter associated with characterization data and configured to obtain measurements of the flow (See Hays Fig. 1, paragraphs [0028] & [0034]. Hays’s flow meter monitoring system 100 and flow meter 150 combined are a measurement system, and flow meter 150 is characterized by its meter calibration values).
	Hays does not expressly teach a radio frequency identification (RFID) tag to store the meter characterization data;
meter electronics in communication with the meter and comprising a communication interface in wireless communication with the RFID tag, the meter electronics configured to:
receive the measurements of the flow;
receive the meter characterization data from the RFID tag; 
process the measurements of the fluid flow based on the meter characterization data to generate readable measurements, wherein the meter characterization data relates to functional operation of the flow meter; and 

provide the readable measurements to an interface on the meter electronics.
	Matievich teaches a radio frequency identification (RFID) tag to store the meter characterization data (paragraph [0047], lines 1-7);
meter electronics in communication with the meter and comprising a communication interface in wireless communication with the RFID tag (paragraph [0029], lines 10-13), the meter electronics configured to:
receive the meter characterization data from the RFID tag (paragraph [0029], lines 10-13; paragraph [0047], lines 1-7 & 18-24).
	Although Hays does not disclose reading meter calibration values from an RFID tag, the ordinarily skilled artisan at the time the invention was effectively filed would have understood Hays’s teaching of using a wireless link for reading flow meter data (Hays, paragraph [0033]) to teach reading calibration data from such an RFID tag. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the meter calibration code stored on an RFID tag and readable by a meter as taught by Matievich, since Matievich states in paragraph [0047] that such a modification would result in the meter optimally performing a meter-related measurement. 
receive the measurements of the flow (paragraph [0022], lines 11-13; paragraph [0024], lines 6-7)…
process the measurements of the fluid flow based on the meter characterization data (paragraph [0024], lines 6-10; paragraph [0025], lines 1-4: use determined Reynolds number (i.e. meter characterization data) to determine flow type) to generate readable measurements (paragraph [0028]: “TFLOW” or “LFLOW”), wherein the meter characterization data relates to functional operation of the flow meter (paragraph [0025], lines 1-4); and 
provide the readable measurements to an interface on the meter electronics (paragraph [0028]).	
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the use of a Reynolds number as taught by Brown, since Brown states in paragraph [0001] that such a modification would advantageously result in determining whether the fluid flowing through a piping system is flowing under turbulent or laminar flow conditions in order to set a flow rate accordingly (Brown, paragraph [0006]).
As per claim 11, (see rejection of claim 1 additionally) Hays teaches a method of measuring comprising:calibrating a meter (paragraph [0034], lines 1-3) and obtaining characterization data from the meter (paragraph [0034], lines 3-5); 
digitally storing the characterization data for the meter (paragraph [0034], lines 5-6)… a tag (paragraph [0034], lines 13-15);attaching the… tag to the meter (paragraph [0034], lines 13-14)… andprocessing the received measurements from the meter and calibrating the measurements (paragraph [0034], lines 1-3).
	Hays does not expressly teach digitally storing the characterization data for the meter in a radio frequency identification (RFID) tag;coupling… the RFID tag to the meter;receiving measurements from the meter and the characterization data for the meter from the RFID tag at the meter electronics of the meter… calibrating the measurements at the meter electronics using the characterization data from the RFID tag to generate readable measurements, wherein the meter characterization data relates to functional operation of the meter ; and 
provide the readable measurements to an interface on the meter electronics.
	Matievich teaches digitally storing the characterization data for the meter in a radio frequency identification (RFID) tag (paragraph [0047], lines 1-7);coupling… the RFID tag to the meter (paragraph [0029]);receiving measurements from the meter (paragraph [0011], line 2) and the characterization data for the meter from the RFID tag at the meter electronics of the meter (paragraph [0047], lines 1-7)… calibrating the measurements at the meter electronics using the characterization data from the RFID tag (paragraph [0047], lines 1-7).
Although Hays does not disclose reading meter calibration values from an RFID tag, the ordinarily skilled artisan at the time the invention was effectively filed would have understood Hays’s teaching of using a wireless link for reading flow meter data (Hays, paragraph [0033]) to teach reading calibration data from such an RFID tag. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the meter calibration code stored on an RFID tag and readable by a meter as taught by 
Brown teaches to generate readable measurements (paragraph [0028]: “TFLOW” or “LFLOW”), wherein the meter characterization data relates to functional operation of the meter (paragraph [0024], lines 6-10; paragraph [0025], lines 1-4: use determined Reynolds number (i.e. meter characterization data) to determine flow type) ; and 
provide the readable measurements to an interface on the meter electronics (paragraph [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the use of a Reynolds number as taught by Brown, since Brown states in paragraph [0001] that such a modification would advantageously result in determining whether the fluid flowing through a piping system is flowing under turbulent or laminar flow conditions in order to set a flow rate accordingly (Brown, paragraph [0006]).
As per claim 15, Hays in view of Matievich and Brown further teaches the method of claim 11, wherein receiving the characterization data comprises wirelessly receiving the characterization data (See Hays Fig. 1, paragraphs 5, 15,28, 33—36. Hays’s flow meter monitoring system 100 communicates through interface 101 with flow meter 150 over network 170, which may be a wireless link, to obtain the meter calibration values for use in flow measurement (see paragraph 33)) by electronics also receiving the measurements from the meter (Hays, paragraph [0034], lines 5-7: meter electronics).
As per claim 19, Hays in view of Matievich and Brown further teaches the method of claim 11, further comprising:confirming the RFID tag includes characterization data for the meter (Hays, paragraph [0034], lines 13-15: tag contains factory-measured calibration values for the specific flow meter; Matievich, paragraph [0047], lines 1-7).
As per claim 21, Hays in view of Matievich and Brown further teaches the system of claim 1, wherein the meter electronics are further configured to determine the readable measurements by using the characterization data to analyze the flow measurements to determine a rate of the flow (Brown, paragraphs [0024], [0025], [0028]: determine display output of “TFLOW” or “LFLOW” based on Reynolds number; paragraph [0006], lines 12-16: setting flow rate accordingly).
As per claim 22, Hays in view of Matievich and Brown further teaches the method of claim 11, wherein the method further comprises determining the readable measurements by using the characterization data to analyze the flow measurements to determine a flow rate of the fluid (Brown, paragraphs [0024], [0025], [0028]: determine display output of “TFLOW” or “LFLOW” based on Reynolds number; paragraph [0006], lines 12-16: setting flow rate accordingly).

2.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays in view of Matievich and Brown as applied to claim 1 above, and further in view of Priyadarshana et al. (Priyadarshana; US Pub No. 2014/0238148 A1).
As per claim 2, Hays in view of Matievich and Brown teaches the system of claim 1.
 wherein the meter is characterizable over an operating range by at least one of different K-factors and different Reynolds numbers (Priyadarshana, paragraph [0026], lines 4-6; paragraph [0027], lines 1-4).
Priyadarshana wherein the meter is characterizable over an operating range by at least one of different K-factors and different Reynolds numbers (paragraph [0026], lines 4-6; paragraph [0027], lines 1-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the calibration of a mass flow measurement as taught by Hays with the Reynolds number calculation as taught by Priyadarshana, in order to accurately determine the amount of fluid flowing in through the pipeline (Priyadarshana, paragraph [0006]).
3.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hays in view of Matievich and Brown as applied to claim 1 above, and further in view of Ge (US Pub No. 2011/0154911 A1).
As per claim 4, Hays in view of Matievich and Brown teaches the system of claim 1.
Hays in view of Matievich and Brown does not expressly teach wherein the RFID tag is readable by electronics other than the meter electronics.
Ge teaches wherein the RFID tag is readable by electronics other than the meter electronics (paragraph [0019], lines 1-11).
.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hays in view of Matievich and Brown as applied to claim 1 above, and further in view of Gutierrez (US Pub No. 2008/0088464 A1).
As per claim 5, Hays in view of Matievich and Brown teaches the system of claim 1.
Hays in view of Matievich and Brown does not expressly teach wherein the meter electronics comprise a totalizer.
Gutierrez teaches wherein the meter electronics comprise a totalizer (paragraph [0014], lines 12-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the flow rate controller of Blankenship with the totalizer as taught by Gutierrez, in order to measure the amount of fluid flowing through a component allowing for accurately determining when flow rate adjustments are necessary.

5.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hays in view of Matievich and Brown as applied to claim 1 above, and further in view of Stuber (US Pub No. 2011/0004764 A1).
As per claim 6, Hays in view of Matievich and Brown teaches the system of claim 1.
 further comprising a portable RFID device to read the meter characterization data.
Stuber teaches a portable RFID device to read the meter characterization data (paragraph [0014], lines 10-12; paragraph [0015], lines 7-13: mobile meter readers for radio-based collection of meter readings).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the mobile meter reader as taught by Stuber, since it was known in the art that portable reading devices allow for monitoring multiple meters utilizing a single reading device (Stuber, paragraph [0015], lines 10-13), and therefore, resulting in greater efficiency. 
As per claim 7, Hays in view of Matievich and Brown, and further in view of Stuber, further teaches the system of claim 6, wherein the RFID tag can accept data from the portable RFID device (Stuber, paragraph [0014], lines 16-18).
As per claim 8, Hays in view of Matievich and Brown, and further in view of Stuber, further teaches the system of claim 6, wherein the portable RFID device is configured to load characterization data into a database (Stuber, paragraph [0015], lines 1-4; paragraph [0021], lines 6-8).

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hays in view of Matievich and Brown as applied to claim 1 above, and further in view of Hancock et al. (Hancock; US Pub No. 2006/0056370 A1).
As per claim 9, Hays in view of Matievich and Brown teaches the system of claim 1.
 wherein the meter and the RFID tag each further comprise matching identification references.
Hancock teaches wherein the meter and the RFID tag (Fig. 1, Flow Meter 125, RF Device 120a) each further comprise matching identification references (paragraph [0072], lines 2-4 & 42-43: matching the tag with the RF device, RF Device 120a associated with Flow Meter 125).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to match an identification tag to a system component as taught by Hancock, since Hancock states in paragraph [0072], lines 38-44 that such a modification would result in associating data from a specific tag with the corresponding system component.

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hays in view of Matievich and Brown as applied to claim 1 above, and further in view of Ramsay (US Pub No. 2014/0111342 A1).
As per claim 10, Hays in view of Matievich and Brown teaches the system of claim 1.
Hays in view of Matievich and Brown does not expressly teach wherein the meter comprises an operating parameter and the meter electronics further include an indicator to indicate that the meter has operated outside of the operating parameter.
Ramsay teaches wherein the meter comprises an operating parameter and the meter electronics further include an indicator to indicate that the meter has operated outside of the operating parameter (paragraph [0005], lines 5-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the alarm as taught by Ramsay, since Ramsay states in .

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hays in view of Matievich and Brown as applied to claim 11 above, and further in view of Priyadarshana.
As per claim 12, Hays in view of Matievich and Brown teaches the method of claim 11.
Hays in view of Matievich and Brown does not expressly teach wherein calibrating the meter comprises characterizing the meter over an operating range with at least one of different K- factors and different Reynolds numbers.
Priyadarshana teaches wherein calibrating the meter comprises characterizing the meter over an operating range with at least one of different K- factors and different Reynolds numbers (paragraph [0026], lines 4-6; paragraph [0027], lines 1-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the calibration of a mass flow measurement as taught by Hays with the Reynolds number calculation as taught by Priyadarshana, in order to accurately determine the amount of fluid flowing in through the pipeline (Priyadarshana, paragraph [0006]). 
9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hays in view of Matievich and Brown as applied to claim 11 above, and further in view of Gutierrez.
As per claim 14, Hays in view of Matievich and Brown the method of claim 11, wherein processing and calibrating the received measurements (see rejection of claim 11 above).
 includes calculating a total amount of fluid flow measured by the meter.
Gutierrez teaches calculating a total amount of fluid flow measured by the meter (paragraph [0014], lines 12-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the mass flow measurement as taught by Hays with the totalizer as taught by Gutierrez, in order to measure the amount of fluid flowing through a component allowing for accurately determining when calibration measurement adjustments are necessary.
10.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hays in view of Matievich and Brown as applied to claim 11 above, and further in view of Stuber.
As per claim 16, Hays in view of Matievich and Brown teaches the method of claim 11.
Hays in view of Matievich and Brown does not expressly teach the method further comprising wirelessly receiving the characterization data with a portable RFID device.
Stuber teaches wirelessly receiving the characterization data with a portable RFID device (paragraph [0014], lines 10-12; paragraph [0015], lines 7-13: mobile meter readers for radio-based collection of meter readings).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the mobile meter reader as taught by Stuber, since it was known in the art that portable reading devices allow for monitoring multiple meters utilizing a single reading device (Stuber, paragraph [0015], lines 10-13), and therefore, resulting in greater efficiency.
As per claim 17, Hays in view of Matievich and Brown, and further in view of Stuber, further teaches the method of claim 16, further comprising writing data to the RFID tag with the portable RFID device (Stuber, paragraph [0014], lines 16-18).
As per claim 18, Hays in view of Matievich and Brown, and further in view of Stuber, further teaches the method of claim 16, further comprising loading the characterization data into a database (Stuber, paragraph [0015], lines 1-4; paragraph [0021], lines 6-8).
11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hays in view of Matievich and Brown as applied to claim 11 above, and further in view of Ramsay.
As per claim 20, Hays in view of Matievich and Brown teaches the method of claim 11.
Hays in view of Matievich and Brown does not expressly teach wherein the method further comprising indicating the meter has operated outside of an operating parameter.
Ramsay teaches indicating the meter has operated outside of an operating parameter (paragraph [0005], lines 5-10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the alarm as taught by Ramsay, since Ramsay states in paragraph [0062], lines 9-12 that such a modification would result in analysis of an alarm trigger by a user.


Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAOMI J SMALL/Primary Examiner, Art Unit 2684